                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  MARK DEMING,
                                                     CV21-19-BLG-SPW
                        Plaintiff,


  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  MONTANA SEVENTH JUDICIAL                            AND RECOMMENDATIONS
  DISTRICT COURT,RICHLAND
  COUNTY;RICHLAND COUNTY et
  al; CHARITY McLARTY,and ALI
  MOULTON,

                        Defendants.



        The United States Magistrate Judge filed Findings and Recommendations on

Deming's Complaint(Doc. 1), pursuant to the Court's IFP screening duty. (Doc.

6). The Magistrate recommended that the action be dismissed for failure to state a

claim upon which relief could be granted because Deming attempts to challenge

the validity of outstanding criminal judgments through a civil tort action. (Doc.6

at 2). The Court notes that Deming has filed a habeas petition in response. See

1:21-CV-41-SPW-KLD.


        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing ofthe Magistrate's Findings and

Recommendation. Deming filed an objection on May 12, 2021. (Doc. 7).

                                            1
